ADVISORY ACTION
Amendments
NOTE: The amendment to claim 17, “wherein the porous alumina includes gamma-alumina and wherein the porous alumina includes pores with at least two different average pore sizes that are non-overlapping” has not been previously considered and requires further search and consideration. Moreover, the newly added limitation “wherein the porous alumina comprises alumina with particle sizes of about 50 µm to about 500 µm “ in claims 20 and 21 require further search and consideration.

Request for Reconsideration
The request for reconsideration has been considered but does NOT place the application in condition for allowance because: Applicant’s arguments are not persuasive.

Regarding claim 18:
The Applicant argues that amended claim 17 is patentable over Canham in view of Corkery because Corkery does not relate to alumina of two different pore sizes; rather it is directed to silica with particle sizes of about 3 to 5 microns (p. 8). The Applicant argues that there is no motivation to turn from Canham to Corkery to adapt the alumina accordingly based on such teachings, and there is no reasonable expectation of success in extending Corkery’s teaching to alumina (p. 8-9). 
The Examiner has noted Applicant’s argument that Corkery deals mainly with silica (see e.g. para. 8 of Corkery), but does not find Applicant’s argument that there is no motivation or reasonable expectation of success persuasive. 
Canham discloses forming both mesoporous silica and mesoporous alumina (see p. 9, ll. 34-p. 10, ll. 10). Canham teaches mesoporous particles having a particle size of  5-15 microns (p. 4, ll. 4-9). Therefore, one of ordinary skill in the art would look to teachings for forming pores in similarly sized particles, including Corkery’s teachings of forming pores in particle sizes of 3-5 microns (para. 18). 
Moreover, Canham teaches that porous alumina may be made as described in Chem. Commun. 1986-1987 (2005), which is equivalent to Niesz (p. 10, ll. 7-8). Niesz teaches that using anionic, cationic, or non-ionic templates as structures directing agents for producing mesoporous alumina in the prior art (see p. 1, col. 1, para. 2). Both Niesz and Canham use variations of poloxamers sold under the trade name Pluronic as the templating agent (see p. 1, col. 1, para. 3 of Niesz). 
Similarly, Corkery teaches using templating agents to form pores in mesoporous particles also under the trade name Pluronic (para. 16, 20). The Examiner contends that Corkery’s teachings of forming bimodal pore size distributions extend beyond silica, as Corkery does not say that the methods for producing the pores only applies to silica. Rather, Corkery’s teachings apply to “particles with two or more fractions of pores having substantially uniform pore diameters” (see para. 21). Furthermore, Corkery teaches that different templating agents can be used to produce particles with other substantially uniform pore sizes (para. 20). Moreover, bimodal pores can be made by synthesizing a material using one template and then subsequently mixing these particles into a new reaction mixture containing a second template (para. 22) or introducing two different pore size reducing agents in to a sample with monomodal pores (para. 23). Therefore, Corkery’s teachings apply broadly to porous particles, not just porous silica. 
Lastly, Canham provides a suggestion for using Corkery’s teachings. Canham discloses that one or more ingredients can be used (p. 11, ll. 1-12). Corkery teaches that using different sized pores differentiates the flavor intensity experience by a user (para. 33). Therefore, one of ordinary skill in the art would be motivated to use Corkery’s method of forming different sized pores in order to control the release of the different ingredients as suggested by Canham. 

The Applicant argues that cores below such values (i.e. “smaller than 500 nm” and “smaller than 100 nm”) control of the pore diameter is relevant to control the flavor profile (suggesting that above these values, control of the pore diameter is of little help in achieving such control) (p. 9). The Applicant then argues that Corkery provides no motivation and in fact teaches away from pore sizes larger than 100 nm as such values are taught to “not be an important factor” in affecting flavorant release rate (p. 9). 
The Applicant’s conclusion that Corkery teaches away from pore sizes larger than 100 nm is not a reasonable interpretation of para. 33 of Corkery. Corkery specifically teaches:
“If the pores are so large that interaction between the pore and the flavorant does not materially restrict the flow of liquid flavorant, pore diameter will not be an important factor. It has been determined that for pore sizes smaller than 500 nanometers, and in particular smaller than 100 nanometers, controlling the pore diameter will generally provide a practitioner of the present invention with some control over the flavor profile. (para. 33; emphasis added). 

From para. 33 of Corkery, one of ordinary skill in the art would interpret pore sizes <500 nm to provide some control over the flavor profile and pore sizes >500 nm to not be an important factor in affecting flavorant release rate. 
	Moreover, the disclosure of desirable alternative does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention” and “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed”. See MPEP 2143.01. In this case, the smaller range of “smaller than 100 nm” does not negate a suggestion that “smaller than 500 nm” can still be used to provide some control over the flavor profile, especially when there are a plurality of flavors, as suggested by Canham. 
	
	Regarding claim 5:
	The Applicant argues that the Office mischaracterizes the teachings of Wiesmuller based on para. 16. (p. 11). The Applicant submits that para. 16 is more reasonably interpreted as having three forms: (1) the α-form, (2) the gamma form, and (3) special form (p. 11). The Applicant then argues that the gamma form is uncommon/less useful given that Wiesmuller teaches it is “thermodynamically unstable” and formed at very elevated temperatures (p. 11). 
	The Examiner recognizes that Applicant’s argument that the gamma form being thermodynamically unstable and formed at elevated temperatures weakens the Examiner’s position that it would be obvious to try the gamma form out of the three forms of alumina. However, Wiesmuller teaches that gamma Al2O3 is suitable as such carrier materials (abstract). Moreover, Wiesmuller does not teach that the other forms, i.e. the α-form or the special form, are suitable as carrier materials. Therefore, the Examiner contends that it would still be obvious to try the gamma form of alumina. 

	The Applicant argues that  one of skill in the art would not be lead to the teachings of Corkery to specifically employ alumina including pores with at least two different average pore sizes that are non-overlapping, including pores with a first average pore size of about 10 nm to about 50 nm and pores with a second average pore size of about 100 nm to about 500 nm (p. 12). The Applicant argues that Corkery is directed to silica particles of about 3 to 5 microns and provides no motivation or guidance to extend such teachings to alumina or extend such teachings to a significantly greater particle size. 
	The Examiner has already addressed extending the teachings of Corkery to Canham above. In summary, Corkery’s teachings apply broadly to “particles with two or more fractions of pores having substantially uniform pore diameters” by using templating agents, and Canham as evidenced by Niesz supports the proposition that the same templating agents (i.e. poloxamers under the trade name Pluronic) are used to form pores in alumina. 
	Applicant’s argument that Corkery’s teachings do not apply to significantly greater particle sizes is not persuasive. Corkery teaches particle sizes of 3-5 microns (para. 18). Canham teaches particle sizes of 5-15 microns (p. 4, ll. 4-9). Therefore, both Corkery and Canham at least deal with same particle size of 5 microns, not “significantly greater particle sizes” as argued by the Applicant. 

	The Applicant points out that pore sizes larger than 100 nm, which would include pore sizes of about 100 nm to about 500 nm are not “an important factor” in affecting flavorant release rate (p. 12). Moreover, the Applicant argues that Corkery therefore teaches away from incorporating a material with pore sizes of about 100 nm to about 500 nm (p. 12). 
	As noted above, Corkery does not teach that pore sizes larger than 100 nm are not an important factor in affecting flavor release. From para. 33 of Corkery, one of ordinary skill in the art would interpret pore sizes <500 nm to provide some control over the flavor profile and pore sizes >500 nm to not be an important factor in affecting flavorant release rate. 

	Regarding claim 20-21:	
Applicant arguments are directed to claim limitations that have not been entered. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712